Citation Nr: 0504529	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-29 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Whether the appellant has legal entitlement to non-
service connected death pension benefits.  

3.  Whether the appellant has legal entitlement to accrued 
benefits.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served with the Commonwealth Army of the 
Philippines from January 1942 to July 1942, and the Regular 
Philippine Army from August 1945 to May 1946.  He was a 
prisoner of war (POW) from April 1942 to July 1942.  The 
appellant is the veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a April 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied service connection for the 
cause of the veteran's death, denied legal entitlement to 
accrued benefits, and legal entitlement to accrued benefits.  

On September 2003 the veteran filed a substantive appeal and 
elected to have the case decided without a hearing.   

The issue of whether the appellant is entitled to service 
connection for the cause of the veteran's death, under the 
provisions of 38 C.F.R. § 3.312 (2004), is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims for legal 
entitlement to non-service connected death pension benefits 
and legal entitlement to accrued benefits has been obtained; 
the RO has notified the appellant of the evidence needed to 
substantiate these two claims and obtained all relevant 
evidence designated by the appellant.

2.  The service department records show that the veteran had 
active service with the Commonwealth Army of the Philippines 
from January 1942 to July 1942, and the Regular Philippine 
Army from August 1945 to May 1946.  

3.  At the time of the veteran's death, he had no claim 
pending for any VA benefits, and was not entitled to any VA 
benefits under an existing rating or decision.  

4.  The veteran died on January 1993; the appellant filed her 
claims for accrued benefits on October 2002.


CONCLUSIONS OF LAW

1.  The appellant is not eligible for non-service-connected 
death pension benefits.  38 U.S.C.A. §§ 101(2), 107, 1521(a) 
(West 2004); 38 C.F.R. §§ 3.1, 3.40 (2004); Sabonis v. Brown, 
6 Vet. App. 426 (1996).

2.  The appellant is not eligible for accrued benefits.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to her claims.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The Board concludes that the discussions in the April 2003 
rating decision, and the September 2003 Statement of the 
Case, and letters sent to the veteran by the RO, adequately 
informed her of the information and evidence needed to 
substantiate her claims and complied with VA's notification 
requirements.

The Statement of the Case set forth the laws and regulations 
applicable to the appellant's claims.  Further, the January 
2003, the February 2003 and November 2003 letters from the RO 
to the appellant informed her of the type of evidence that 
would substantiate her claims.  She was additionally informed 
that she could obtain and submit private evidence in support 
of her claims, and that she could  have the RO obtain VA and 
private evidence if she completed the appropriate medical 
releases for any private evidence she wanted the RO to 
obtain.   In sum, the appellant was notified and aware of the 
evidence needed to substantiate her claims, and the avenues 
through which she might obtain such evidence, and of the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the U.S. Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
claim."  VCAA notice was provided to the appellant on 
January 2003, before the April 2003 RO decision that is the 
subject of this appeal.  Further, the appellant has been 
presented subsequent opportunities to present any evidence in 
her possession or that she could obtain that would 
substantiate her claims.  Thus, the Board finds that the 
veteran received VCAA notice at the required time in this 
case. 

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

In this case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claims.  In the January 2003 
letter, the RO asked the appellant to provide any relevant 
records in her possession and to send the RO the needed 
evidence.  In the Board's view, the above notification is the 
equivalent of notifying the appellant that she should submit 
any evidence in her possession that could support her claims 
or obtain any such evidence, or notify the RO of any such 
evidence not in her possession.  VCAA requires that the duty 
to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  In the case of the appellant's claims, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless, non-prejudicial error.  See Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  

Although the January 2003 letter from the RO to the appellant 
notified her that she should submit any evidence or 
information describing additional evidence within one month 
from the date of the letter, it also informed the appellant 
that she had one year to submit any evidence for 
consideration.  The Board notes that in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 707(b), 117 Stat. 2651, 2673 (Dec. 16, 2003).

Moreover, during the pendency of her claim the appellant has 
been afforded opportunities to submit information relating to 
any additional evidence that may be available.  She has not 
identified any sources of additional outstanding evidence, or 
indicated that she was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.
 
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by 
January 2003, February 2003 and November 2003 correspondence 
and asked her to identify all medical providers who treated 
the veteran for disabilities, specially the cause of death.  
The RO has obtained all identified evidence.

Furthermore, the VCAA recognizes certain circumstances where 
VA will refrain from or discontinue providing assistance.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (codified as amended at 38 
C.F.R § 3.159(d)).  The RO took appropriate steps to 
determine if the appellant is eligible for accrued benefits 
and no other development is warranted because the law, and 
not the evidence, is dispositive in this case.  VA is not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2) (West 2002).  Therefore, 
any deficiency in notice to the appellant as to the duty to 
assist, including the respective responsibilities of the 
parties for securing evidence, is harmless, non-prejudicial 
error.  See also, Valiao v. Principi, 17 Vet. App. 229 
(2003).  
 
Any error in the sequence of events is not shown to have any 
effect on this case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).  The enactment of the VCAA has no material effect 
on adjudication of the claims decided by the instant Board 
decision.  The law, not the evidence, controls the outcome of 
this appeal (see Sabonis v. Brown, 6 Vet. App. 426 (1994)).  
In Dela Cruz v. Principi, 15 Vet. App. 143 (2001), the Court 
held that the enactment of the VCAA does not affect matters 
on appeal when the question is one limited to statutory 
interpretation.  See also Manning v. Principi, 16 Vet. App. 
534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).

Factual Background

The veteran had recognized service with the Commonwealth Army 
of the Philippines from January 1942 to July 1942, and the 
Regular Philippine Army from August 1945 to May 1946.  He was 
a prisoner of war (POW) from April 1942 to July 1942.   The 
appellant contends that the veteran's death was related to 
his military service.  She also contends that she is entitled 
to accrued benefits.  

The veteran's service medical records are negative for 
findings that were attributed to carcinoma the prostate.  The 
veteran's May 1946 service discharge examination report 
revealed no abnormal findings.  Processing affidavits from 
August 1945 and May 1946 are negative for any reported 
injuries or illnesses during service except for malaria, 
dysentery, and beriberi.  The latter showed that the veteran 
explained he was confined to his home and treated by a 
civilian physician for these conditions.

A March 1983 post-service private medical certificate 
revealed that the veteran was examined after being released 
from an enemy concentration camp and found to be suffering 
from beriberi with symptoms of tachycardia and chest pain.  A 
July 1983 post-service private medical certificate showed 
that the veteran had been diagnosed with cardiac 
insufficiency.  A VA post-service medical report from April 
1984 revealed that the veteran had a urinary tract infection 
and benign prostate hypertrophy, mild.  A post-service 
medical certificate from July 1984 showed that the veteran 
was treated for avitaminosis, mitral insufficiency and 
essential hypertension following his release from a 
concentration camp and after discharge from service.  It also 
showed that the veteran had suffered from and was treated for 
chest pains, cardiac insufficiency and beriberi.  The chest 
pain symptoms continued long after his release as a POW.  
There is no evidence that the veteran's prostate cancer was 
manifested or diagnosed at a compensable degree within one 
year after discharge from service.  

Post-service VA medical records from March 1992 to January 
1993 showed treatment for the veteran's fatal adenocarcinoma 
of the prostate.  The first recorded diagnosis of this 
condition appears in a post-service VA report from March 
1992.  The reports also showed that the veteran reported a 
symptomatology-related onset date that went back 
approximately 3 years.  There was no medical opinion linking 
or relating the veteran's prostate cancer to his time in 
service.   This VA post-service medical record also noted 
that lab exams showed evidence of arteriosclerotic heart 
disease.  1992 post-service VA medical reports consistently 
recorded an adynamic heart condition and a history of chest 
pains, as well as a history of myocardial infarction.  Other 
than these records and the VA post-service medical report of 
April 1984, post-service treatment records are negative for 
complaints, symptoms, findings or diagnoses related to 
veteran's death causing condition.   
 
The veteran died on January 1992.  As stated in the veteran's 
death certificate, his immediate cause of death was 
determined to be cardiopulmonary arrest due to adenocarcinoma 
of the prostate.  At the time of the veteran's death, he had 
no claim pending for any VA benefits, and was not entitled to 
any VA benefits under an existing rating or decision.  

The appellant submitted an application for VA benefits in 
October 2002.  In a notice of disagreement dated June 2003, 
the appellant stated that she was not aware she could file a 
claim for VA benefits following her husband's death, nor did 
she know that there was a 1 year statute of limitations 
within which to file said claim, until a friend gave her the 
information.  Once she learned about filing for VA benefits 
as a surviving spouse, she submitted an application for 
dependency and indemnity compensation, death pension and 
accrued benefits as a surviving spouse.  

Laws and Regulations

The law authorizes payment of non-service-connected pension 
to a veteran of war who has the requisite service and who is 
permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521 
(West 2002).

Death pension may be paid to a "surviving spouse" who was 
married to the veteran: (1) one year or more prior to the 
veteran's death; or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage; or (3) prior to January 1, 1957, if the veteran 
served during the World War II era.  38 U.S.C.A. § 1541(f); 
38 C.F.R. § 3.54(a).  The delimiting dates of the World War 
II era are from December 7, 1941, through December 31, 1946, 
inclusive. 38 C.F.R. § 3.2(f).

The term "surviving spouse" is defined in pertinent part as a 
person of the opposite sex who (1) was the lawful spouse of a 
veteran at the time of the veteran's death; and (2) who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death, except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse; and (3) who has 
not remarried.  38 U.S.C.A § 101(3) (West 2002); 38 C.F.R. § 
3.50 (2004).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the Military Order of the 
President dated July 26, 1941 (including organized guerrilla 
forces), shall not be deemed to have been active military, 
naval, or air service for the purpose of any law of the 
United States confirming rights, privileges or benefits upon 
any person by reason of the service of such person or the 
service of any other person in the Armed Forces, except 
benefits under certain contracts of National Service Life 
Insurance; the Missing Persons' Act; and compensation for 
service-connected disability or death, dependency and 
indemnity compensation for service-connected death (with an 
exception); and burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.  With an exception not pertinent to this 
appeal, service in the Philippine Scouts (Regular Philippine 
Scouts) is included for VA disability pension, compensation, 
dependency and indemnity compensation and burial allowance.  
38 C.F.R. § 3.40(a).

Upon the death of a veteran, periodic monetary benefits to 
which the veteran was entitled on the basis of evidence in 
the file at the date of death, and due and unpaid for a 
period of not more than two years prior to death, may be paid 
to the spouse of the veteran, among others. 38 U.S.C.A. § 
5121 (West 2002); 38 C.F.R. § 3.1000 (2004); see generally 
Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 90 (1998).  

Application for accrued benefits must be filed within 1 year 
after the date of death.  38 C.F.R. § 3.1000(c).
  
Analysis

The veteran's service does not legally qualify the appellant 
for entitlement to VA non-service-connected death pension.  
The VA is bound by the service department's certification as 
to a veteran's military service.  Duro v. Derwinski, 2 Vet. 
App. 530 (1992); 38 C.F.R. § 3.203.  As noted above, service 
before July 1, 1946, in the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
recognized guerrilla service, is recognized service for 
purposes of certain VA benefits, but does not establish basic 
eligibility for non-service-connected pension benefits.  38 
U.S.C.A. § 107(a); 38 C.F.R. § 3.40.

The Board notes that the veteran had no service with the 
Regular Philippine Scouts, and the record shows that his 
recognized periods of service were before July 1, 1946.  
Inasmuch as the United States service department's 
verification of the veteran's service is binding on the VA, 
the law precludes basic eligibility for non-service-connected 
pension benefits based on the veteran's service.  Where 
service department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  The Board must deny the 
appellant's claim of entitlement to non-service-connected 
death pension benefits due to the absence of legal merit, or 
the lack of entitlement under the law.  Sabonis v. West, 6 
Vet. App. 426, 430 (1994).

In regards to the appellant's claim for accrued benefits, the 
Board notes that in the case of Jones v. Brown, 8 Vet. App. 
558 (1996), rev'd sub nom.  Jones v. West, No. 96-7041 (Fed. 
Cir. Feb. 11, 1998), the Federal Circuit construed the 
provisions of 38 U.S.C.A. §§ 5121 and 5101(a), and found 
that, in order for a surviving spouse to be entitled to 
accrued benefits, the veteran must have had a claim pending 
at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision.

In this case, the veteran had no claim pending at the time of 
his death for any VA benefits, and was not entitled to any VA 
benefits under an existing rating or decision.  Id.  
Therefore, the appellant has no legal entitlement to accrued 
benefits. 
 
Moreover, the Board notes that the statute of limitations for 
filing a claim for accrued benefits expired 1 year after the 
date of the veteran's death.  The appellant filed a claim for 
accrued benefits on November 2002, almost a decade after the 
veteran's death.  Therefore, the appellant has no legal 
entitlement to accrued benefits.  

The Board finds that, although the appellant was apparently 
unaware of the requirement that a claim for accrued benefits 
be submitted within one year after the decedent's death, the 
U.S. Court of Appeals for Veterans Claims has held that 
alleged ignorance cannot be used as an excuse for failure to 
follow a promulgated regulation.  See Morris v. Derwinski, 1 
Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 
332 U.S. 380, 384-85 (1947).  See also Velez v. West, 11 Vet. 
App. 148, 156-57 (1998).  The Court in Morris noted that the 
Supreme Court of the United States had held that persons 
dealing with the Government were charged with knowledge of 
Federal statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge or hardship resulting from 
innocent ignorance.  See Morris at 265.

In the instant case, the claims file is absent of any 
evidence that the veteran had a claim pending for any VA 
benefit at the time of his death.  However, even if the 
veteran had a claim for VA benefits pending, the appellant 
failed to apply for accrued benefits within the statutorily 
prescribed period.  Accordingly, there is no legal basis to 
the appellant's claim for payment of accrued benefits.  See 
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.   As the law, and not 
the evidence, is dispositive in this case, entitlement to 
payment of accrued benefits is denied due to the absence of 
legal merit.  Sabonis, supra.


ORDER

Entitlement to non-service-connected death pension benefits 
is denied.

Entitlement to accrued compensation under 38 U.S.C.A. § 5121 
is denied.


REMAND

Under the relevant law, to establish service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related. For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310, 3.312.

If a veteran is a former POW and was interned or detained for 
not less than 30 days, as in this case, certain diseases 
shall be service-connected if manifest to a degree of 10 
percent or more at any time after discharge or release from 
active military, naval, or air service even though there is 
no record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied, to include ischemic heart disease in a former 
prisoner of war who had experienced localized edema during 
captivity.  38 C.F.R. § 3.309(c) (2004).

The medical evidence shows that the veteran died of 
cardiopulmonary arrest due to adenocarcinoma of the prostate.  
While prostate cancer is not a POW related disability as 
listed under 38 C.F.R. § 3.309(c), the record contains 
medical evidence of atherosclerotic heart disease (ASHD) and 
an old inferior wall myocardial infarction (MI), the latter 
demonstrated by EKG.  The veteran was afforded a POW 
examination by VA but it was incomplete; there is no 
indication that he filled out that part of the examination 
relating to whether he had localized edema of the lower 
extremities.  However, there is medical evidence of record to 
suggest that the veteran had a history of multiple symptoms 
and ailments proximate to that time.  In the Board's view, 
service connection for ASHD with an old MI should be 
presumed.  Thus the question becomes whether the veteran's 
service-connected ASHD with an old MI either caused or 
contributed substantially or materially to cause death, to 
include whether it aggravated his fatal cardiopulmonary 
arrest.  See 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310, 3.312.

In view of the foregoing, it is the Board's judgment that a 
medical opinion as to whether the veteran's ASHD with a 
history of a MI caused or contributed to the his cause of 
death is warranted.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004). 

The RO must also assure compliance with the applicable 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA).  

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to her claim for 
service connection for cause of death, of 
the impact of the notification 
requirements on the claim.  The appellant 
should further be requested to submit all 
evidence in her possession that pertains 
to her claim.

2.  The RO should ask the appellant to 
list the names and addresses of all 
medical care providers who evaluated or 
treated the veteran for any heart-related 
condition, to include atherosclerotic 
heart disease and a myocardial infarction 
or heart attack.  After securing the 
necessary releases, all such records that 
are not already in the claims folder 
should be obtained.  

3.  The RO should arrange for a VA 
cardiologist to review the claims file 
and provide an opinion as to whether the 
veteran's ASHD with an old inferior wall 
MI caused or substantially contributed to 
his death.  The claims file must be made 
available to and reviewed by the 
examiner.  It is imperative that an 
opinion is obtained that is based upon a 
complete review of all of the relevant 
evidence in the claims file, to include 
processing affidavits from August 1945 
and May 1946, the veteran's death 
certificate, private medical certificates  
from March, A July 1983 and July 1984, 
and the post-service medical records.  

Following the review of all of the 
relevant evidence in the claims file, the 
examiner is asked to opine whether it is 
at least as likely as not (50 percent or 
more likelihood) that the veteran's 
service-connected ASHD with an old 
inferior wall MI (shown by EKG in the 
claims file) caused or aggravated his 
fatal cardio pulmonary arrest.  Any 
opinion expressed must be accompanied by 
a rational.  If the examiner finds it 
impossible to provide any part of the 
requested opinion without resort to pure 
speculation, he or she should so 
indicate.

4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim. 

5.  Then, the RO should readjudicate the 
appellant's claim for entitlement service 
connection for the cause of the veteran's 
death.   If the benefit sought on appeal 
remains denied, the veteran should be 
provided with a Supplemental Statement of 
the Case (SSOC) with consideration of any 
evidence obtained since the issuance of 
the statement of the case of September 
2003.    

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


